DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the obtuse angle(s) (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is multiple paragraphs, includes implicit phrases (e.g. “in some embodiments”), and includes legal phrases (e.g. “means”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Page 1, line 8, “beginning or aeronautics” should be --beginning of aeronautics--.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1, line 1, “Aircraft” should be --An aircraft--;
Claim 1, line 8, “rear wing” should be --respective rear wing-- (or similar language);
Claim 2, line 1, “Aircraft” should be --The aircraft--;
Similarly for claims 3-13;
Claim 5, line 6, “firstly” and “secondly” should be removed;
Claim 7, line 4, “adjustment means” should be --means for adjusting--, for consistency;
Similarly for the “morphing means” in line 5;
Claim 9, line 2, the comma after “wherein” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites the angle between the main axis and the rear wings as “more obtuse” than the angle between the main axis and the front wings. An “obtuse” angle is recognized as an angle greater than 90 degrees and less than 180 degrees. However, no such obtuse angle is provided by the disclosure, as the angles of the wings are less than 90 degrees. One of ordinary skill would thus require undue experimentation to use obtuse angles, and specifically one angle more obtuse than the other, when the design does not allow such construction.
Claim 6 recites a means for adjusting the position of each wing root. However, only one wing root (front or back) is required to move. Although the claim permits movement by more, this is not further and explicitly delineated. One of ordinary skill would this require undue experimentation to move a non-movable wing root.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: connections between the front and rear wings.
The claim recites the front wing is “articulated to” the rear wing, however this does not require a connection between the two (i.e. movement relative, but not connecting). The disclosure, however, only provides for connecting wings, thus rendering an essential element lacking from the claims.

Claim 2 recites the length of the rear wings as “strictly” shorter than that of the front wings, however it is unclear as to what renders the length “strictly” shorter rather than shorter in general.



Claim 5 recites the span is adjusted to a value less than the sum of four times the maximum width of the front wings and the rear wings, firstly, and the width of the fuselage, secondly. It is  unclear as to whether these “first” and “second” conditions are separate or simultaneous requirements. If separate, it is unclear whether they are in the alternative only, as the claims recites “and.”
Further, the exact mathematical relationship between the limitations is unclear. For example, it is unclear whether the claim requires four times the sum of the width of the front and rear wings, or four times the width of the front wings added to the width of the rear wings. Further still, it is unclear whether the width requires the width of both wings (i.e. two times the width, then times four), as suggested by the use of plurals, or only a single width (i.e. the width times four). The disclosure provides no clarifying mathematical formula, and only relies upon the same exact and indefinite language used within the claim. The ratio of components is thus indeterminable.

Claim 6 recites a means for adjusting the position of each wing root. However, only one wing root (front or back) is required to move. Although the claim permits movement by more, this is not further and explicitly delineated. Accordingly, it is unclear how the adjusting means may adjust the position of wing roots that are not movable.

Similarly for claim 11.

Claim 10 recites the limitation "the main axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shea (US 2010/0282917).

Regarding independent claim 1:
O’Shea discloses an aircraft comprising a fuselage (5) and a rhombohedral wing structure having front and rear wings (1/2 and 3/4, respectively) mounted on respective supports (6 and 10, respectively) under and on top of the fuselage, respectively, characterized in that:
one end of each front wing connected in an articulated manner to one end of a respective rear wing and one support movable along the fuselage (10, as seen in Figs 5 and 6).

The discussion above regarding claim 1 is relied upon.
O’Shea discloses means for adjusting the position of the wing root (O’Shea discloses a UAV, [0031], which inherently have electronic control systems; note: applicant’s disclosure defines the means for adjustment as an electronic control unit, see page 8, lines 12-13).

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
O’Shea discloses a vertical surface (8) at the junction of wing ends (Fig 1).

Regarding claims 11 and 12:
The discussion above regarding claim 1 is relied upon.
O’Shea discloses pivots (9) at the wing junctions and at the front wing support (as depicted in Figs 5 and 6; [0034]).

Regarding claim 13:
The discussion above regarding claim 1 is relied upon.
O’Shea discloses the aircraft lacking a vertical tail (as seen in Figs 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea (‘917) in view of Fanucci et al. (US 2004/0217230).

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
O’Shea discloses variable joined wings, but does not disclose the rear wings shorter in length than the front wings.
Fanucci teaches variable joined wings whereby the rear wings are shorter in length than the front wings (as seen in Fig 2C).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified O’Shea to use shorter length rear wings as taught by Fanucci for the predictable advantage of reducing the weight of the overall system by using smaller wings, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3:
The discussion above regarding claim 2 is relied upon.
O’Shea discloses a movable wing support (10), which would render the wing arrangement claimed due to the modification to use shorter rear wings (which arrangement is seen in Fig 2C of Fanucci).


The discussion above regarding claim 2 is relied upon.
O’Shea discloses a movable wing support (10) permitting swept back wings (Figs 4B and 4C).

Regarding claim 8:
The discussion above regarding claim 1 is relied upon.
O’Shea discloses a movable wing support (10), but does not disclose both wing supports movable.
Fanucci teaches two moving wing supports ([0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified O’Shea to use multiple movable wing supports as taught by Fanucci for the predictable advantage of increasing the number of wing arrangements permitted (e.g. swept back, swept forward, etc.), thus allowing for greater control and/or maneuverability as the flight situation warrants.

Claims 5  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea (‘917).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
The arrangement of the claim is generally indeterminable. However, it is recognized in the art that the size of wingspans affects various performance parameters, such as endurance and 

Regarding claim 10:
The discussion above regarding claim 9 is relied upon.
O’Shea discloses an articulated joint (9), and the vertical surface parallel to the “main” (vertical or longitudinal) axis of the fuselage (as seen in Figs 5 and 6), but does not disclose a rod in one of the wings to keep the vertical surface parallel to the main axis.
The examiner takes Official Notice that rods, pins, etc., are well-known components of articulated joints.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified O’Shea to use a rod as the examiner takes Official Notice that rods, pins, etc., are well-known components of articulated joints, which provide readily available and simple to manufacture articulations for pivoting components.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea (‘917) in view of Ferman (US 2006/0022085).

The discussion above regarding claim 6 is relied upon.
O’Shea discloses a means for adjusting the position of the wings, but does not disclose a means for morphing the wing structure to vary the incidence of the wing.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified O’Shea to use a means for morphing the wing as taught by Ferman for the predictable advantage of adjusting the lift to drag ratio to improve performance and control flutter and other loading effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619